ENTRY ORDER

                                             2018 VT 29

                           SUPREME COURT DOCKET NO. 2018-042

                                       MARCH TERM, 2018

 In re Robert Hamm Moyer, Esq.                       }    ORIGINAL JURISDICTION
 (Office of Disciplinary Counsel)                    }
                                                     }    Professional Responsibility Board
                                                     }
                                                     }    DOCKET NO. 2018-078


                          In the above-entitled cause, the Clerk will enter:

        ¶ 1.     On January 30, 2018, Disciplinary Counsel for the Professional Responsibility
Board filed with the Court a certified copy of an Order of Public Censure of respondent entered
by the Board of Professional Responsibility of the Supreme Court of Tennessee. The Tennessee
Board of Professional Responsibility found that respondent engaged in a pattern of collecting a
partial attorney fee from clients in Chapter 7 bankruptcy proceedings and requiring the clients to
make installment payments on the remainder of his fees after their bankruptcy petitions were filed.
Respondent failed to advise his clients that they had no legal obligation to pay the remainder of
his fees after their petitions were filed. Respondent collected post-petition attorney fees from his
clients, which constituted a concurrent conflict of interest since respondent put himself in the
position of creditor with his own clients. In certain cases where his clients failed to comply with
their installment payments, respondent filed civil collection actions against them after their debts
were discharged in bankruptcy in violation of federal law. Additionally, in his collection actions,
respondent requested a one-third fee above and beyond the amount alleged to be owed as an
attorney fee while acting in a pro se capacity. The Tennessee Board of Professional Responsibility
concluded that by these acts, respondent violated Tennessee Rules of Professional Conduct 1.1
(competence), 1.4 (communication), 1.5 (fees), 1.7 (conflict of interest), 1.9 (duties to former
clients), 3.1 (meritorious claims), and 8.4(a) and (d) (misconduct), and it publicly censured
respondent for these violations.

        ¶ 2.    Our attorney discipline rules provide that after thirty days after receiving notice that
a Vermont licensed attorney was disciplined in another jurisdiction, this Court “shall impose the
identical discipline unless the Court finds that upon the face of the record from which the discipline
is predicated it clearly appears, or disciplinary counsel or the lawyer demonstrates,” that such
discipline would be unwarranted under the grounds set forth in Administrative Order 9, Rule
20.D(1) through (4). A.O. 9, Rule 20.D. Accordingly, the Court issued an order providing
respondent with an opportunity to inform the Court, no later than March 5, 2018, of any claim that
the imposition of identical discipline by this Court would be unwarranted on such grounds. Absent
such a showing, the imposition of discipline for misconduct in another jurisdiction “establish[es]
conclusively the misconduct” for the purpose of imposing the identical discipline in this State.
A.O. 9, Rule 20.E. Respondent filed no response.

        ¶ 3.    Accordingly, finding no basis in the record to conclude that the imposition of
identical discipline in this State would be unwarranted, an order of public reprimand is hereby
entered.

                                               BY THE COURT:



                                               Paul L. Reiber, Chief Justice

   Publish
                                               Marilyn S. Skoglund, Associate Justice
   Do Not Publish

                                               Beth Robinson, Associate Justice


                                               Harold E. Eaton, Jr., Associate Justice


                                               Karen R. Carroll, Associate Justice




                                               2